Opinión disidente emitida por el
Juez Asociado Señor Co-lón Pérez.

The legal system has proven to be a huge barrier to deaf people. The judicial system, its administrators and the private bar must become sensitive to the communications needs of deaf people in order to make the legal system accessible

(1)


Por entender que el ejercicio del derecho constitucional al debido proceso de ley no puede estar a la merced del cumplimiento con un mecanismo procesal, como es la Regla 64(p) de Procedimiento Criminal, 34 LPRA Ap. II, disiento del lamentable e insensible proceder de una mayoría de este Tribunal, quienes —en el contexto de un procedi-miento criminal— le han negado a una persona audioim-pedida el derecho a tener la asistencia de un intérprete que *973le permita comprender —como lo comprenden los demás seres humanos que acuden a nuestros tribunales— los pro-cesos que se ventilan en su contra. Veamos.
H
En el presente caso, los hechos medulares no están en controversia. Como bien se señala en la Sentencia que hoy emite este Tribunal, tras la presentación de una denuncia en contra de la señora Marangely Nazario Aponte por la supuesta comisión de un delito grave,(2) se celebró la co-rrespondiente vista de determinación de causa probable para arresto. En la vista, donde declararon dos testigos por parte del Ministerio Público, compareció —acompañada por su madre— la señora Nazario Aponte, quien tiene un impedimento auditivo, desconoce del lenguaje de señas y a quien no se le proveyó asistencia de un intérprete de labiolectura. Celebrada la referida vista, se determinó causa probable para arresto en contra de la señora Nazario Aponte por el delito imputado y, entre otras, se señaló la celebración de la vista preliminar para el 29 de diciembre de 2015.
En cumplimiento con lo ordenado, la señora Nazario Aponte acudió al Tribunal de Primera Instancia en la fecha pautada para la celebración de la vista preliminar y mani-festó que contrataría a un abogado, por lo que la referida vista quedó señalada para una fecha posterior. Según se desprende del expediente ante nuestra consideración, así como de la Sentencia emitida por una mayoría de este Tribunal, la jueza que presidía sala hizo constar, entre sus anotaciones, que la señora Nazario Aponte era "audio im-pedida” y que existía la posibilidad de que necesitara un intérprete para comprender los proceso en su contra.
*974Así las cosas, varios días antes de la celebración de la referida vista preliminar, la señora Nazario Aponte pre-sentó una moción de desestimación de la denuncia. Alegó que era una persona sorda a quien violentaron su debido proceso de ley porque no le proveyeron un intérprete en labiolectura ni acomodo razonable, a pesar de que el Tribunal conocía su condición.(3)
Tras la celebración de una vista argumentativa, en la cual las partes tuvieron la oportunidad de exponer sus res-pectivos argumentos, el Tribunal de Primera Instancia —a nuestro juicio, correctamente— declaró “con lugar” la soli-citud de desestimación de la denuncia, por violación al de-bido proceso de ley.
Inconforme, el Ministerio Público acudió al Tribunal de Apelaciones mediante una Petición de Certiorari. Allí, ex-puso que la determinación del foro primario fue contraria a derecho, por haber acogido una moción de desestimación en una etapa prematura del procedimiento criminal. El Ministerio Público argüyó que la determinación de causa probable para acusar, tras la celebración de una vista pre-liminar, subsanaba cualquier error acaecido durante la vista para determinar causa probable para arresto.
Por su parte, la señora Nazario Aponte presentó una Oposición a petición de certiorari, en la cual argüyó que la vista de causa probable para arresto celebrada en su contra se realizó en violación a su debido proceso de ley. Ello, por no haber sido asistida por un intérprete de labiolectura ni habérsele provisto un acomodo razonable.
Evaluados los planteamientos de las partes, el foro ape-lativo intermedio dictó una Sentencia. Al así hacerlo, aco-gió la teoría esbozada por el Ministerio Público y, en su *975consecuencia, revocó la determinación del foro primario. Concluyó que la moción de desestimación debía presen-tarse luego de concluida la vista preliminar y no antes.(4) Insatisfecha con ese proceder, la señora Nazario Aponte acude ante nos.
Expedido el auto de certiorari, y luego de que ambas partes presentaran sus respectivos escritos, la mayoría de este Tribunal emitió la Sentencia de la cual disentimos hoy. En la misma, de forma errada, se delineó, como de índole procesal, la controversia ante nuestra consideración planteando que lo que estamos llamados a resolver es si la moción de desestimación presentada por la señora Nazario Aponte era prematura, por haberse presentado antes de la celebración de la vista preliminar. De este modo, se des-cartó el planteamiento que realmente está en controversia en el presente caso, a saber: la violación del debido proceso de ley de una persona audioimpedido, por no contar con intérprete en una de las etapas de un proceso criminal ins-tado en su contra.
Por no estar de acuerdo con el curso de acción seguido por una mayoría de este Tribunal, procedemos a esbozar lo que, a nuestro juicio, era el acercamiento correcto que de-bió haberse realizado para atender las controversias traí-das ante nuestra consideración. Veamos.
h-i h-H
Como sabemos, tanto la Constitución del Estado Libre Asociado de Puerto Rico como la Constitución de Estados *976Unidos consagran una de las garantías fundamentales en todo ordenamiento jurídico, a saber: el debido proceso de ley. Al respecto, nuestra Constitución, en su Carta de De-rechos, reconoce el derecho a la vida y la libertad como un “derecho fundamental” y, asimismo, establece que “\n\inguna persona será privada de su libertad o propiedad sin el debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes”. (Énfasis suplido). Art. II, Sec. 7, Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 301.
De forma muy similar, la Constitución de Estados Uni-dos, en su Quinta Enmienda, dispone que “[n]inguna persona [...] será privadla] de su vida, de su libertad o de su propiedad, sin el debido procedimiento de ley [...] ”. (Énfasis suplido). Emda. V, Const. EE. UU., LPRA, Tomo 1, ed. 2016, págs. 190-191. Además, la Enmienda Catorce de la Constitución federal establece que “ningún estado privará a persona alguna de su vida, de su libertad o de su propie-dad, sin el debido procedimiento de ley, ni negará a nadie, dentro de su jurisdicción, la igual protección de las leyes”. (Énfasis suplido). Emda. XIV, Const. EE. UU., LPRA, Tomo 1, ed. 2016, págs. 207-208.
En atención a lo anterior, esta Curia ha denominado la cláusula del debido proceso de ley como la “ ‘disposición matriz de la garantía de los derechos individuales ante la intervención injustificada del Estado con el ciudadano’ ”. (Énfasis en el original). Pueblo v. Arzuaga, 160 DPR 520, 535 (2003). Véase Pueblo v. Vega, 148 DPR 980, 988 (1999), citando a O.E. Resumil, Derecho procesal penal, Orford, Ed. Equity Pub. Co., 1990, T. 1, pág. 26. Además, hemos expresado que, en su vertiente procesal, la referida cláu-sula constituye “ 7a garantía fundamental que tiene un ciudadano ante una investigación y proceso criminal’ ”. (Énfasis en el original). Pueblo v. Arzuaga, supra, pág. 535, citando a E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, *977Vol. II, pág. 23. Ello, puesto que “[s]e trata de los impera-tivos de la justicia fundamental —fundamental fairness— a los que tiene derecho un ciudadano”. (Énfasis suplido). Chiesa Aponte, op. cit., Vol. II, pág. 24. En ese sentido, hemos señalado que
[l]a protección [consagrada por el debido proceso de ley] es un arma ofensiva y defensiva; impide al Estado ciertos métodos de investigación y procesamiento, y también proporciona al acusado armas ofensivas, como el derecho a cierto descubri-miento de prueba y a presentar cierta evidencia. (Escolios omitidos). Íd., pág. 25.(5)
h-i H-i I—H
Cónsono con lo anterior, en aras de hacer valer la garan-tía del debido proceso de ley, en nuestro ordenamiento ju-rídico queda proscrito el arresto de una persona sin previa orden judicial fundada en una determinación de causa probable. Art. II, Sec. 10, Const. ELA, Tomo 1, LPRA, ed. 2016, pág. 336. Es por ello que cualquier acción penal co-mienza con la determinación de causa probable para arrestar, al amparo de la Regla 6 de Procedimiento Criminal, 34 LPRA Ap. II. Véanse: Pueblo v. Irizarry, 160 DPR 544, 555 (2003); Pueblo v. Miró González, 133 DPR 813, 819 (1993), citando con aprobación a D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 3ra ed. rev., Hato Rey, Ed. Inst. para el Desarrollo del Derecho, 1989, pág. 39.
En este sentido, la determinación de causa para arresto por un magistrado no solo da inicio a la acción penal, sino que también faculta al Estado a presentar una denuncia o acusación contra la persona imputada. Regla 6 de Procedi-*978miento Criminal, supra; Pueblo v. Miró González, supra, pág. 820. Es, pues, a raíz de este momento en el que la persona se encuentra “acusada” y, por lo tanto, sujeta a contestar una acusación o denuncia en su contra, así como “propensa a ser convicta”. Íd., citando a United States v. Marion, 404 US 307, 313 (1971), y a Pueblo v. Carmen Céntrale, Inc., 46 DPR 494, 498 (1934).
Por otra parte, por tratarse la determinación de causa probable para arresto de una criatura con génesis consti-tucional, se ha planteado que en la misma “es imperativo garantizar el debido procedimiento de ley”. J. Fontanet Maldonado, El proceso penal de Puerto Rico: etapa investigativa e inicial del proceso, San Juan, Ed. InterJuris, 2008, T. I, pág. 214. Y es que la vista celebrada a tales efectos tiene como finalidad interponer “la figura imparcial del juez entre los funcionarios públicos y la ciudadanía, brin-dándose una garantía mayor sobre la legitimidad y razo-nabilidad de la intromisión por parte del Estado”. (Enfasis suplido). Pueblo v. Calderón Díaz, 156 DPR 549, 556 (2002). Véanse: Pueblo v. Colón Bernier, 148 DPR 135, 141 (1999); E.L.A. v. Coca Cola Bott. Co., 115 DPR 197, 207 (1984). Véase, además, Fontanet Maldonado, op. cit.
Es por ello que, en la celebración de vista para determi-nar causa probable para el arresto, a pesar de que, como norma general, la persona imputada no está presente, de estarlo, tendrá derecho a “estar asistido de abogado, a con-trainterrogar a los testigos en su contra y a ofrecer prueba en su favor”. (Enfasis suplido). Regla 6(a) de Procedimiento Criminal, supra. Estos derechos, no obstante, no operan de forma absoluta, sino que quedan limitados a la discreción del tribunal, dado a que la vista de determinación de causa probable para arresto puede celebrase en ausencia del imputado. Pueblo v. North Caribbean, 162 DPR 374, 380—381 (2004); Pueblo v. Irizarry, supra, págs. 558-559.
Ahora bien, es menester señalar que, en aquellos casos de delitos graves, una vez se determina causa probable *979para arresto contra una persona, se pauta la celebración de una vista preliminar en conformidad con la Regla 23 de Procedimiento Criminal, 34 LPRA Ap. II. El objetivo de esta vista es “ ‘determinar si existe causa probable para procesar a un imputado por el delito grave por el cual se determinó causa probable para arresto’ (Énfasis en el original). Pueblo v. García Saldaña, 151 DPR 783, 788 (2000). Véase Pueblo v. Quiñones, Rivera, 133 DPR 332, 337 (1993). En otras palabras, su fin “no es establecer la culpabilidad o inocencia del acusado, sino averiguar, me-diante una vista adversativa, si el Estado tiene suficiente prueba para continuar con el proceso judicial”. (Énfasis suplido). Pueblo v. Rivera Rodríguez, 138 DPR 138, 142-143 (1995). Véanse, además: El Vocero de P.R. v. E.L.A., 131 DPR 356 (1992); Pueblo v. Rodríguez Aponte, 116 DPR 653, 664 (1985).
Como se puede apreciar, ambas vistas tienen un fin y propósito distinto. La determinación de causa probable para arresto es insuficiente para someter a una persona a todos los rigores de un procedimiento criminal ante la im-putación de la comisión de un delito grave, puesto que ha-ría falta la determinación de causa probable para arresto conforme a la Regla 23 de Procedimiento Criminal, supra. Al respecto, se ha dicho que ello es así
[...] por razón de que el denunciante puede sin razón válida alguna imputar un delito, y en virtud de la naturaleza no ad-versativa de la determinación de causa probable para el arresto o citación —que puede hacerse en ausencia del impu-tado— se someta “arbitrariamente” a un ciudadano a un juicio por delito grave. Chiesa Aponte, op. cit., 1993, Vol. III, pág. 64.
Por otro lado, nuestras Reglas de Procedimiento Criminal reconocen a favor de toda persona acusada una serie de escenarios en los que se puede presentar una solicitud de desestimación de la acusación o la denuncia. Al interpretar estos escenarios —y por tratarse de la doctrina que hoy interpreta y aplica incorrectamente una mayoría de este *980Tribunal—, debemos acudir a la norma establecida en Pueblo v. Jiménez Cruz, 145 DPR 803 (1998). En el mencionado caso, esta Curia resolvió que el momento oportuno para presentar una moción de desestimación en casos de delitos graves es luego de que se presente una acusación. Específicamente, el Tribunal distinguió la determinación de causa probable para arresto, conforme a la Regla 6 de Procedimiento Criminal, supra, de una determinación de causa probable para acusar, al amparo de la Regla 23 de Procedimiento Criminal, supra. En este sentido, se esta-bleció lo siguiente:
Tanto la vista que tiene lugar al amparo de la citada Regla 6, como aquella que se celebra al amparo de la Regla 23 de Procedimiento Criminal, supra, exhiben características comunes. Ambas reglamentan los procedimientos prelimina-res al juicio y tienen por finalidad una determinación de causa probable. En la vista para obtener la orden de arresto, la can-tidad de prueba necesaria es la suficiente para creer que se ha cometido un delito y la persona denunciada probablemente lo cometió. (Énfasis en el original). Pueblo v. Jiménez Cruz, supra, págs. 812-813.
Por último, y en lo pertinente al caso que nos ocupa, este Tribunal concluyó que “la determinación positiva de causa probable para ‘acusar’, luego de celebrada la vista preliminar, subsana cualquier error que hubiese habido en la determinación de causa probable para ‘arrestad ”. (En-fasis suplido y en el original). Pueblo v. Jiménez Cruz, supra, pág. 815. No obstante, es menester señalar que esa “subsanación” a la que se hizo referencia es exclusiva-mente “en cuanto al aspecto central de si se puede o no continuar el proceso criminal contra el imputado”. (Enfasis suplido). Íd., citando a Chiesa Aponte, op. cit, 1993, Vol. III, pág. 48. Este último dato es obviado, de forma acomo-daticia, en la Sentencia que hoy emite este Tribunal.
En fin, de lo anterior ha quedado claramente demos-trado que en nuestro ordenamiento jurídico se reconocen ciertas garantías durante la determinación de causa pro*981bable para arresto, que se activan solamente si la persona imputada comparece a la celebración de la vista a tales efectos. Véase Pueblo v. Rivera Rivera, 145 DPR 366, 375 (1998). A su vez, las mismas quedan sujetas a que el Estado decida examinar las declaraciones de algún testigo que siente a declarar en la vista. Pueblo v. Irizarry, supra, pág. 564.
Ahora bien, en el caso de personas audioimpedidas, per-sonas con severas barreras al momento de comunicarse —como sucede en el presente caso—, esas salvaguardas cobran mayor relevancia para garantizarles un proceso im-parcial y justo. Nos explicamos.
1—I <¡
En Puerto Rico, la población de personas con algún tipo de necesidad especial es altamente significativa. En rela-ción con el caso que nos ocupa, se estima que existen más de trescientas cuarenta mil personas audioimpedidas en nuestro país. L.F. Estrella Martínez, Acceso a la justicia: derecho humano fundamental, San Juan, Ed. Situm, pág. 392. Por ello, se han realizado varios esfuerzos para atender e integrar a esta comunidad en nuestra sociedad. Id.
Una persona audioimpedida no se enfrenta únicamente a problemas de comunicación, sino que, además de dicha barrera comunicativa, sus limitaciones plantean necesida-des culturales y de comportamiento. Véase J. McAlister, Deaf and Hard-of-Hearing Criminal Defendants: How You Gonna Get Justice If You Can’t Talk To The Judge?, 26 Ariz. St. L.J. 163, 165 (1994). En cuanto a una persona audioimpedida y la interacción de esta con el sistema judicial, las barreras lingüísticas a las que se enfrenta una persona sorda resultan en
[...] a markedly impaired capacity for understanding basic legal terminology, some social ethics, and conventional mores. This deprived social, cognitive, and linguistic state, not de*982afness per se, typically creates unique difficulties in the disposition of homicide and of other felony cases in which deaf persons are suspects or defendants [...]. McCay Vernon, A.G. Steinberg y L.A. Montoya, Deaf Murderers: Clinical and Forensic Issues, 17 Behav. Sci. & L. 495, 496 (1999).
Así las cosas, y en aras de erradicar el tipo de barrearas ante señaladas, como política pública del Estado Libre Aso-ciado de Puerto Rico se ha reconocido la responsabilidad del Gobierno de proteger, promover y defender la igualdad de todos los seres humanos ante la ley, incluso aquellos con impedimentos auditivos. A tales fines, la Ley Núm. 136-1996, según enmendada, mejor conocida como la Ley para Servicios Agencíales para Personas con Impedimentos, exige que las agencias administrativas provean un intér-prete para asistir a todas aquellas personas con impedi-mentos auditivos que no puedan comunicarse de forma verbal. 8 LPRA sec. 811(a).
Asimismo, la Rama Judicial adoptó las Normas y Proce-dimientos para la Selección, Solicitud, y Compensación de Intérpretes en la Rama Judicial, mediante la Circular Núm. 10 de 29 de octubre de 2007 de la Oficina de Administración de los Tribunales. Específicamente, la Regla VIII de dicho cuerpo normativo dispuso, en su sección A, que será deber de la Rama Judicial proveer servicios de intérpretes en un listado de procedimientos, dentro de los que se encuentran los siguientes:
a. Casos criminales, a partir de vista de causa para acusar {Regla 6):
1) Cuando sea para imputados(as) o acusados [(as)], inde-pendientemente de su condición económica, en el tribunal correspondiente.
[[Image here]]
d. En cualquier otro asunto en que el Juez o Jueza entienda que es necesario ofrecer los servicios de intérprete en el Tribunal. (Enfasis suplido).
Por otro lado, en lo que a la Rama Judicial también se refiere, es preciso señalar que, en el contexto de los procedí-*983mientos criminales y al interpretar la cláusula del debido proceso de ley, este Tribunal ha establecido que una persona audioimpedida acusada de la comisión de un delito debe tener un intérprete durante todo el procedimiento criminal al que se enfrenta. Pueblo v. Moreno González, 115 DPR 298, 304 (1984). Según interpretáramos más tarde, la con-clusión alcanzada en Moreno González “fue consecuencia lógica de la noción fundamental, inmersa en la cláusula constitucional que garantiza un debido proceso de ley, de que una persona no debe estar sujeta a un proceso judicial injusto”. (Énfasis suplido). Pueblo v. Branch, 154 DPR 575, 580 (2001).
Y es que, tal y como hemos expresado anteriormente, el derecho de una persona imputada a confrontarse con el testimonio de cargo “ ‘realmente significa el derecho del acusado a oír a los testigos que declaran en su contra e incluye el derecho a poder contrainterrogarlos a través de su abogado’ ”. (Énfasis suplido). Pueblo v. Branch, supra, pág. 580. Véase, además, Pueblo v. Moreno González, supra. Es decir, el derecho a comprender, en toda su extensión, los procedimientos que se ventilan en su contra.
Cónsono con lo anterior, hemos señalado que en aque-llas circunstancias en las que la persona acusada tenga limitaciones auditivas que le impidan comunicarse efecti-vamente de forma verbal, la ausencia de un intérprete infringe su derecho al debido proceso de ley; ello, por no en-tender el testimonio presentado en su contra. Al respecto, en Pueblo v. Branch, supra, pág. 581, sostuvimos que
[...] para un imputado que no entiende las incidencias de un procedimiento judicial, la asistencia de un intérprete durante todo el proceso adquiere una importancia tridimensional: pri-mero, hace posible el interrogatorio de los testigos; segundo, facilita a los demandados o acusados poder entender la con-versación entre abogados, testigos y el juez; y tercero, hace viable la comunicación entre abogado y cliente. (Citas omitidas).
*984Si bien es cierto que al realizar los pronunciamientos antes esbozados, los hechos ante nuestra consideración eran distintos a los presentes en los casos antes citados —ello, puesto que en Moreno González evaluamos la viola-ción al debido proceso de ley en la etapa de juicio en su fondo y, en Branch, en la etapa de vista preliminar—, ha quedado meridianamente claro que el imperativo constitu-cional al debido proceso de ley no es exclusivo del juicio.

Así pues, en conformidad con la normativa antes ex-puesta, consideramos que la garantía a un debido proceso de ley cobra vida en cualquier etapa del proceso criminal en la que una persona se encuentre presente. Si bien existen instancias en las que esta garantía cobra vida, indepen-dientemente de la presencia o ausencia de la persona, esta opera en toda su extensión en la etapa de vista para deter-minar causa para arresto, máxime cuando se trata de un individuo con impedimentos auditivos.

V
Como señalamos anteriormente, en el presente caso la señora Nazario Aponte —persona con limitaciones auditi-vas y que, como agravante, desconoce el lenguaje de señas y solo sabe “leer los labios”— fue sometida a una vista para determinar causa probable para arresto sin la asistencia de un intérprete. Aun así —y en un acto, a lo sumo, insensible— se le determinó causa probable para arresto en dicha vista, donde testificaron en su contra dos personas y, como consecuencia de lo anterior, fue citada para la cele-bración de una vista preliminar en su contra. Ello cuando, a todas luces, la señora Nazario Aponte no pudo confrontar la prueba presentada en su contra y, lo que es peor, tam-poco pudo entender la prueba presentada por el Ministerio Público en una de las etapas de un procedimiento criminal instado en su contra.
*985En vista de lo anterior, la defensa de la señora Nazario Aponte compareció ante el foro primario y solicitó la des-estimación de la denuncia en su contra, tras alegar que a ésta se le violentó el debido proceso de ley en la etapa de vista de causa probable para arresto, al no proveérsele la asistencia de un intérprete. El Tribunal de Primera Ins-tancia, a nuestro juicio correctamente, desestimó la de-manda por violación al debido proceso de ley.
No obstante, el foro apelativo intermedio revocó el dic-tamen del foro primario. Dicho tribunal fundamentó su de-cisión en Pueblo v. Jiménez Cruz, supra. Al interpretar el referido caso, el Tribunal de Apelaciones expresó que cual-quier defecto en la determinación de causa probable podría ser subsanado en la vista preliminar. Asimismo, intimó que “cualquier defecto procesal cometido en la etapa de causa probable para arresto podr[ía] ser subsanado en la vista preliminar”.(6) Innegablemente, el Tribunal de Apela-ciones erró.
Nótese que, contrario a lo acaecido en Pueblo v. Jiménez Cruz, supra, donde se alegó que no se había determinado causa probable conforme a derecho, ya que el magistrado que presidió la vista de determinación de causa para arresto se negó a recibir cierta prueba por parte de la de-fensa, en el presente caso el error levantado por la señora Nazario Aponte es de envergadura constitucional. Es decir, el presente caso no versa sobre un error procesal o alguna violación a algún precepto legal —el cual, sin duda, puede quedar subsanado en una vista preliminar—, sino que, por el contrario, la controversia que nos ocupa trastoca las pro-tecciones mínimas que nuestro ordenamiento jurídico les confiere a las personas que se enfrentan a un procedimiento criminal.
*986La pretensión del foro apelativo intermedio, así como de una mayoría de este Tribunal, a los efectos de que este asunto versa sobre una revisión de la determinación de causa probable para arresto por un delito grave y que, por lo tanto, la misma no puede ser revisada hasta luego de celebrada la vista preliminar, lacera los esquemas básicos de nuestro ordenamiento. A diferencia de lo intimado en la Sentencia que hoy emite este Alto Foro, la controversia que tenemos ante nuestra consideración, y que debimos haber atendido, se circunscribe a determinar si el debido proceso de ley de una persona audioimpedida, que desconoce el len-guaje de señas, fue violentado al no proveérsele la asisten-cia de un intérprete en aquella etapa que da inicio a un proceso criminal en su contra. En este caso, no albergamos duda de que ello fue así.
Y es que el quebrantamiento a un derecho constitucional no puede quedar supeditado a una supuesta subsanación futura; subsanación que, como vimos, no se da en cuanto a la violación de alguna garantía constitucional. Por el con-trario, se circunscribe a corregir, de ser ello necesario, la determinación de comenzar un proceso criminal en contra de la persona imputada de delito.
En el presente caso, no se cuestiona ni se impugna de forma alguna la determinación de causa probable para arresto en sus méritos, en relación con el delito imputado a la señora Nazario Aponte —lo cual, advertimos, sí podría quedar subsanado en una vista preliminar—, sino que se cuestiona un asunto de mayor trascendencia: la transgre-sión del debido proceso de ley de la señora Nazario Aponte, una mujer audioimpedida que no pudo entender los proce-dimientos criminales conducidos en su contra, por no con-tar con la asistencia de un intérprete. Esta actuación, bajo ninguna circunstancia, puede quedar corregida en un evento futuro como lo es la celebración de una vista preliminar.
*987No olvidemos que la garantía de un intérprete en los procesos criminales debe entenderse como un componente más de un verdadero acceso a la justicia.
Siendo ello así, nuestra conciencia nos imposibilita ava-lar con nuestro voto el curso de acción que toma una ma-yoría de este Tribunal. Tal y como señaló el compañero Juez Asociado Señor Estrella Martínez hace unos días, en un asunto en extremo similar al que nos ocupa, no pode-mos permitir
[...] que continúen perpetuándose injusticias de esta índole, en las cuales se les priva a los ciudadanos de sus derechos cons-titucionales por diversas barreras producto del origen social, impedimentos físicos o de naturaleza lingüística, como el caso que nos ocupa. Pueblo v. Frey, 198 DPR 338, 342 (2017), voto particular disidente.
Por todo lo anterior, disentimos.

 L.J. Goldberg, The Law: Form Shield to Sword for Deaf People, 9 Hum. Rts. 22 (1980).


 A la señora Marangely Nazario Aponte se le presentó denuncia por infracción al Artículo 3.1 de la Ley Núm. 54 de 15 de agosto de 1989, según enmendada, cono-cida como la Ley para la Prevención e Intervención con la Violencia Doméstica, 8 LPRA sec. 631.


 La Sentencia de este Tribunal alega que “no existe constancia” de que el foro primario conociera que la señora Nazario Aponte era sorda. No obstante, de la trans-cripción de la vista preliminar, donde se argumentó la solicitud de desestimación y, asimismo, se declaró “ha lugar”, se desprende de los argumentos del Ministerio Pú-blico y de la defensa que, al celebrarse la vista de determinación de causa para el arresto, se conocía que la señora Nazario Aponte era sorda y que no entendía el lenguaje de señas. Véase Apéndice de la Petición de certiorari, págs. 60-70.


 Por su parte, la jueza Nieves Figueroa emitió una opinión disidente, en la cual expuso que la actuación de la mayoría del foro apelativo intermedio tuvo el efecto de privar a la señora Nazario Aponte de su derecho constitucional al debido proceso de ley. Por parecemos de vital importancia al asunto que hoy atendemos, transcribimos las expresiones siguientes:
“Los derechos existen en la medida en que el ciudadano tenga un vehículo para reclamarlos. En la medida [en] que el Panel insiste en que la señora Nazario Aponte no tiene mecanismo alguno para quejarse de la violación al derecho al debido proceso de ley que ha sufrido, le niega de facto el mismo”. Apéndice de la Petición de certiorari, pág. 124.


 Siendo ello así, nos resulta imposible razonar cómo una persona que no entiende los procedimientos criminales instados en su contra —por ser audioimpe-dida y no proveérsele la asistencia de un intérprete— puede gozar a plenitud de las referidas protecciones. Y es que una persona en tales circunstancias, indiscutible-mente se encuentra imposibilitada de ayudar a su representación legal en la defensa de su caso. Cualquier contención en contrario resulta errada y altamente cuestionable.


 Véase Sentencia del Tribunal de Apelaciones, Apéndice de la Petición de certiorari, pág. 112.